 652DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 307,Plumbers-United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada(AFL-CIO);Local 697,International Brotherhoodof Electrical Workers; Northwestern Indiana Build-ing and Construction Trades Council,AFL-CIOandMeyer Plumbing,Inc.Cases13-CC-668,13-CC-669, and 13-CC-670December 31, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND BROWNOn June 5, 1970, Trial Examiner Eugene F. Freyissued his Decision in the above-entitled proceedingfinding that the Respondents had engaged in certainunfair labor practices alleged in the complaint andrecommending that they cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondents filed exceptions to the Trial Examiner'sDecision and a brief in support thereof, and Counselfor the General Counsel filed a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this proceeding, and herebyadoptsthefindings,conclusions,andrecommendations I of the Trial Examiner.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that Respondents, Local 307, Plumb-ers-United Association of Journeymen and Appren-ticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada (AFL-CIO); Local 697,InternationalBrotherhood of Electrical Workers; andNorthwesternIndianaBuilding and ConstructioniIn adopting the Trial Examiner's findings, we rely only on hisconclusions that the record as a whole establishes that the Respondents'picketingwas in support of direct appealstoVail,the neutral generalcontractor,toceasedoing businesswithMeyer as the plumbingsubcontractor on the construction site Specifically, the facts show that theTrades Council, AFL-CIO, their officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order.MEMBERBROWN, dissenting:Unlikemy colleagues, I can find no basis forconcluding that the Respondents herein picketed foran illegal secondary object of compelling Vail, theneutral general contractor, to cease doing businesswith Meyer Plumbing. There is, in fact, no evidence toindicate that the objective was other than that statedon the picket signs and the circular distributed by thepickets-i.e., to publicize the fact that Meyer did notconform to area standards and to secure the paymentof the going rate and benefits-and the TrialExaminer relies on inferences and conclusions notjustified by his findings.While the incidents noted bymy colleagues in their footnote I did occur, a readingof the Trial Examiner's Decision reveals that theyhave been taken out of context and do not support thefinding for which they are utilized.It is apparent that Plumbers Local 307 was engagedin area standards picketing, and the Trial Examiner soconcluded in the third paragraph of part IV of hisdecision. That Respondent knew that Meyer did notand probably would not meet the area standards isclear.But, there is no support for the furtherconclusion in the same paragraph that the mainobjective (or even an object) was to have Meyerremoved from the job. While Boyd, the generalcontractor'sofficial,was told that Meyer was"unfair," this term was defined at alltimesas a firmnot meeting the current wages and other benefits inthe area and never as one not under contract with theUnion. Furthermore, at all times Boyd was told thatthe way to have the pickets removed was for Meyer topay the area rates or for Boyd to get proof that Meyerwas paying the prevailing wage. It was only inresponse to Boyd's inquiryas towhether, ifMeyerwere not on the job, he (Boyd) would have anyproblems that the Union stated that if Meyer were noton thejob there would be no reason for picketing. But,such a response is obviously true whatever the objectof the picketing might be. And, undoubtedly anyother response would be construed by my colleagues(and I would be inclined toagree)as indicating thatthe protest was directed to someone other thanMeyer. Thus, saying that if Meyer were removed therewould be no reason for picketing, and ceasing topicket upon advice that Meyer was no longer on thesite,aremeaningless in any efforts to determinewhether some underlying purpose existed. Further-Respondentstold Vail'sofficial,Boyd, that Meyer was "unfair",offeredhim a list of "fair"plumbing contractors, askedBoyd whether he wouldcancel his contract with Meyer and give it to a "fair"plumbing firm, andindicated that if Meyer were replaced the pickets would be removed187 NLRB No, 94 LOCAL 307,PLUMBERS653more, all discussions with the general contractor andother neutrals concerning removal of the pickets wereat the neutrals' instigation and not upon request of theRespondents, and the offer of a list of "fair"employers which was made, was withdrawn as soon asBoyd stated that Meyer's bid had been low andcertain of the "fair" employers had submitted bidsthat were much higher Finally, there is no evidencethat any of the pickets directed any comments orsought in any way to induce neutral employees not tocross their picket lineNor is there any basis forconcluding that in fact any union representativetalked to Hobbs, the electrical subcontractor, thetestimony is that Hobbs told Boyd thateitherthreeunion representatives had been to see him or that onehad visited him on three occasions, which indefinitetestimony the Trial Examiner admitted for only alimited purpose This leaves only the single inquirywhether Boyd would replace Meyer, and this standingalone is insufficient to warrant finding the unlawfulobject in this caseThe Trial Examiner's finding that the picketing wasfor the purpose of inducing members of other labororganizations to honor the picket line is set forth in hisfootnote 5-clearly it is based on the mere fact of thepicketing itselfTo adopt such a conclusion wouldmean that every instance of common situs picketingnecessarily includes the unlawful objective of appeal-ing to neutral employees to honor the picket line andto refrain from performing their duties for their ownemployer Such a holding would be in direct conflictwith the holding ofMoore Dry Dock2that commonsitus picketing may be lawful if it conforms to thestandards there set forth in the absence of evidencewhich indicates some other prohibited object Nosuch evidence exists hereAccordingly, I woulddismiss the complaint in its entirety2SailorsUnionof the Pacific A FL (Moore Dry Dock Company) 92NLRB 547TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F FREY, Trial Examiner The issues in this case,which was heard before me at Chicago, Illinois, onFebruary 19, 1970, with all parties appearing by counsel,are whether the above-named Respondents herein desig-nated in order as Plumbers 307, Electrical Workers 697,and the Council, picketed ajobsite of Vail Rubber ProductsCorporation (herein called Vail) in furtherance of a disputeof Plumbers 307 with Meyer Plumbing, Inc (herein calledMeyer) and thereby induced employees of Hobbs ConcreteConstruction Company, Inc (herein called Hobbs) andother employers to strike or refuse to perform services fortheir employers, and threatened and coerced Vail, Hobbs,anu other employers, all with the object of forcing andrequiring Vail and other persons toceasedealing in theproducts of or doing business with Meyer, and to dobusiness only with an employer employing members ofRespondents, so that Plumbers 307 thereby violatedSection 8(b)(4)(i)(B) of the National Labor Relations Act,as amended, 29 U S C Sec 151,et seq(herein called theAct), and all Respondents violated Section 8(b)(4)(ii)(B) ofthe Act The issues arose on a complaint consolidating theabove cases and issued December 30, 1969, by GeneralCounsel of the Board through the Board's RegionalDirector for Region 13,i and answer of Respondents which,as amended, admitted jurisdiction but denied the commis-sion of any unfair labor practices At close of the trial allpartieswaived oral argument, but written briefs filed byGeneral Counsel and Respondents have been carefullyconsidered by me in preparation of this DecisionUpon the entire record in the case, and from myobservation of the witnesses and their demeanor on thestand, I make the followingFINDINGS OF FACTITHE EMPLOYERS AND THEIRBUSINESSESMeyer is an Indiana corporationengaged inresidentialand commercial plumbing and heating installation work inHammond and other citiesin IndianaDuring 1969, Meyerhad a direct inflow of materials and products valued inexcess of $50,000Vail is an Indiana corporationengaged inwarehousingindustrial rubber products in Hammond, Indiana, andHobbs is an employer engaged in the concrete constructionbusiness in Hammond and othercities inIndianaRespondents admit, and I find, that Meyer, Vail, andHobbs are each employers within the meaning of Section2(6) and (7) of the Act, and personsengagedin commerceor in industries affecting commerce within the meaning ofSection 8(b)(4)(i) and (ii)(B) of the Act11THE LABOR ORGANIZATIONS, AND THEIR AGENTSEach of Respondents is, and at all times material hereinhas been, a labor organization within the meaning ofSection 2(5) of the Act, and George B McCarthy, asbusiness agent, is and has been an agent of Plumbers 307,Harold P Hagberg as businessmanager,Harold C (Cy)Mendelsohn as assistant business manager, and RobertSchumann as assistant business manager, are and havebeen agents of Electrical Workers 697, and Sam F Spitale,as president, is and has been an agent of the Council withinthe meaning of Section 8(b) and 2(13) of the Act Plumbers307 and ElectricalWorkers 697 are members of theCouncilIIITHE UNFAIR LABOR PRACTICESOn October 13 or 14,1969, Vail began construction of awarehousefacilityin Hammond,Indiana (herein called theiThe complaintissued after Board investigationof various charges filedin the three casesby Meyer on November 10 and 14 1969 654DECISIONSOF NATIONALLABOR RELATIONS BOARDjobsite)On September 26, 1969, it engaged Meyer asthe jobsite from October 23, 1969, through December 9,subcontractor for installation of plumbing fixtures at thejobsite, and on October 1 engaged Hobbs as subcontractorfor installation of concrete flooring and awarded theelectricalwork to A & W Electrical Service Inc (hereincalled A & W) At all times material herein Plumbers 307has had a labor dispute with Meyer, but none with Vail,Hobbs, or A & WHobb's employees began concrete work and Meyerbegan plumbing work at the jobsite on October 14 1969On October 22, Sam F Spitale, president of the Council,called William A Boyd, president of Vail, and learned fromhim that Vail was the owner and general contractor at thejobsiteHe reminded Boyd that all work done on buildingsin that area was done by members of the building tradesunions, and he hoped that would continue On furtherquestioning he learned that Vail subcontracted the concretework to Hobbs and electrical work to A & W Hecommented that both concerns were `fair contractors"When Boyd told him Meyer had been awarded theplumbing contract because he had the lowest price SpitalesaidMeyer was "not a fair contractor in the areaBoydasked what that meant, and Spitale said a "fair contractor"meant someone who "was fair with us " and who paid theprevailing wages established in the area ', he commentedthatMeyer did not pay those wages, but employed"foreigners" and "exploited" them by paying them onlyabout $4 an hour 2 Boyd replied he did not know aboutthat,and that his only responsibility was to put up abuilding for Vail at the lowest competitive cost, and he didnot know who was "fair" with Spitale and who was notSpitale asked who was doing the carpentry, painting,heating, and air-conditioning work on the job Boyd saidthose contracts had not yet been awarded Spitale said hewould have the business agents of the unions give him a listof "fair" contractors in the area in these trades, includingthe plumbing trade Boyd said he had no objection to thatSpitale said there would be a meeting of the Council thatnight where the matter of the plumbing contractor was sureto come up, and asked if Boyd would be interested inhearing the results of the meeting Boyd said he would beSpitale said Boyd would hear from himOn or about October 21, Business Agent McCarthy ofPlumbers 307 noticed a Meyers truck with two workmen onthe jobsite, when he was checking working conditions atanother, unionized building project across the street fromthe Vail jobsiteHe decided to picket the Vail jobsite, socalled union counsel and secured approval for use of picketsignsand handbillswhichPlumbers 307 had usedpreviously in its dispute with Meyer Plumbers 307 picketed2As Spitale explained to Boyd at theNovember5meeting discussedbelow and McCarthy admitted in testimony the prevailing wage was theunionwages(andworking conditions)established in the area bynegotiations between the building trades unions andcontractors In thisperiod the basic union scale for plumbers was $6 30 an hourSBoth Spitale and McCarthy in testimony defined a fair plumber orfaircontractor as an employer who paid the prevailing wage andobserved the prevailing working conditions in their area and a unionplumber or contractor is one who agrees with the union to pay such wagesand observe such working conditionstIfind the above facts from stipulated facts and credible testimony ofBoyd as corroborated in part by admissions of Spitaleand McCarthy I do1969, using a picket sign which read as followsMEYERS PLUMBING-INC -FAILS TO MEET PREVAILINGWAGES & CONDITIONSTHIS NOTICEisaddressed only to the Public It is not addressedto any employers or employees, nor is anyoneasked to cease doing business with anyone Pleaseread handbill which spells out purposes ofpatrollingPLUMBERSUNION 307AFL-CIOWhile picketing that Respondent distributed a handbill,copy of which is attached hereto as "Appendix D " Whenthe picketing started, employees of Hobbs were the onlycraftsmen working at thejobsiteLate on the afternoon of the 23rd, Spitale called Boyd,told him that the matter of the plumbers had come up at theCouncil meeting, and "the men were very angry " Boydreplied that was evident, as there was a picket line on thejob Spitale said he would have McCarthy call Boyd thenext day to give him a list of "fair plumbers " On themorning of the 24th, McCarthy called Boyd, saying he didso at the request of Spitale, and that he had a list of "fair"plumbers 3 Boyd named four plumbing contractors besidesMeyers, and asked if they were "fair" plumbers McCarthysaid they were Boyd said he had received bids from themwhich were 2 or 2-1/2 times larger than Meyer's bid Heasked McCarthy what he meant by a "fair" plumber, andMcCarthy replied "fair with us" After Boyd explained theother bids, McCarthy replied "there is no sense in sendingyou the list then "4On the afternoon of October 23, Boyd was advised byHobbs that union business agents had visited the jobsite,and that he would have to stop work as soon as his menfinished unloading a concrete truck on the site When thatwas finished, Hobbs' men stopped work, and apparentlydid not resume work during the picketing 5On or before November 4, Stephen Lloyd, an officer of A& W, asked Boyd if he had any objection if Lloyd callednot credit testimony of the two union agents at variance therewith becausebothwere confused and McCarthy gave self contradictory testimonyabout the dates of their talks with Boyd The inference that McCarthymust have started his economic action at the jobsite on or after October 21but not earlier is also compelled by hispatentinability to explain why hewaited over a week after his claimed observation of the Meyer truck at thesite before starting his picketing For the same reason as well as Spitale sargumentative attempt to place his talks with Boyd about October 14 I donot credit Spitale s placement of the talks with Boyd on that date nor hisclaim that Boyd said the plumbing contract had not been let or that Boydof his own accord asked for a list of fair contractorsIfind these facts from uncontradicted testimony of Boyd Since LOCAL 307,PLUMBERS655ElectricalWorkers 697 to find out if the picketing problemcould be solved, because A & W was unable to work whilethe picketing continued .6 Boyd said he had no objection.On Tuesday morning, November 4, Lloyd called Mendel-sohn at the office of Electrical Workers 697 to seek hisassistance in solving the picketing problem, indicating thatBoyd was agreeable to a meeting with Spitale andMcCarthy.Mendelsohn telephoned Boyd, saying heunderstood Boyd had a problem on the jobsite, and askedBoyd to outline it. Boyd told him of the picketing by thePlumbers, after he had given the plumbing work to Meyer,the low bidder, and that A & W was his electricalsubcontractor.Mendelsohn said he would discuss theproblem with agents of the various unions meeting thatmorning, to try to find a solution to the problem. At close ofa council meeting held that morning, Mendelsohn toldSpitale about the picketing, and said Lloyd would like themtomeet with Boyd, and requested Spitale to set up ameeting of himself, Mendelsohn, and McCarthy with Boyd.McCarthy agreed, so he, Spitale, and Mendelsohn went toBoyd's office about 1 p.m., after a preliminary call to set upa meeting. Boyd did not show up due to other business, butcalledMendelsohn later, apologized for his absence, andthen arranged to meet with the three agents the next day atthe office of Electrical Workers 6.97.Boyd met with the three agents above on the afternoon ofNovember 5; Schumann and Hagberg of ElectricalWorkers 697 and a Mr. Wilson of the Carpenters' Unionwere also present. At the outset, Boyd outlined Vail'sbusiness and the purpose of its new Hammond building inanswer to questions of Hagberg, and explained that hisadded job of acting as general contractor for it was new tohim. He then mentioned that Meyer had the plumbingcontract, and referred to the picketing at the jobsite and theproblem it presented. Spitale told Boyd that members of theunions represented at the meeting would not work withMeyer plumbers, because he did not pay the prevailingwage in the area, and his plumbers did not have skillacquired by men who went through the apprentice programof the Plumbers Union. Boyd replied that if he wasobligated to use only subcontractors whose employees weremembers of their various unions, this jobsite had beenknown to contractors in Illinois and Indiana as far back asJune, when Vail had solicited bids for the various jobs, so itwas the responsibility of Spitale to give him in June a list ofthose contractors whose employees would work with eachother, so that Boyd could have made a choice, but it wasnow November. Hagberg asked if Boyd knew whether ornot Meyer was "a member of the Plumbers Union." Boydsaid he did not know that, any more than about any othercontractors on the job, he only asked each if he was licensedto operate in Hammond. Boyd then asked what could bedone about the problem of the pickets, asking "if Meyerwas not on the job, would I have any problems?" Spitalereferred this to McCarthy who replied that if Meyer werenot on the job, there would be no reason for picketing.Therewas some discussion of the union apprenticeprograms and prevailing wages for this job. Boyd askedwhat "prevailing wages" were, and Spitale indicated theywere the union wages and working conditions establishedin the area by negotiations between the craft unions andcontractors, so that contractors would be in a position tobid jobs "on a fair and honest basis," and area workmencouldmake a decent living. Spitale said Meyer hired"foreigners" and workers not familiar with the prevailingwages in the area, and paid them only $4 an hour, and thatthey did not understand that if they were journeymenplumbers they could get more money if they requested theprevailingwage. Boyd asked if the pickets would beremoved if Meyer paid the prevailing wage, and McCarthyreplied that if it was proven to him that Meyer paid it, hewould remove the pickets.Hagberg then asked Boyd if he would be willing to canceltheMeyer contract and give the balance of that work to a"fair" plumber. Boyd replied that this was not a "fair"question, that theremust be some other alternative.Hagberg asked McCarthy if he knew of any other solution.McCarthy replied he could not think of any, other than tocancel the contract and give it to a "fair" plumber. Boydcommented that he had received bids from some contrac-tors he assumed were "fair," but their bids were more than2 or 2-1/2 times larger than that of Meyer. McCarthycommented that Meyer's bid was too low.Spitale asked Boyd if he would object to placing theremaining subcontractors with "members of the BuildingTrades." Boyd replied that if Spitale would give him a list ofthose members, he would send them specifications for bids,and if they were competitive, he would not hesitate to placecontracts with them. At this point, the union agents held aprivatecaucus,afterwhich Spitale told Boyd thatMcCarthy had indicated that the way to remove the picketswas to get proof that Meyer was paying the prevailing wage,and that the only solution was to cancel the Meyer contractand give the balance of the work to a "fair" plumber. Boydreplied that he did not think this was a fair solution, anymore than it would be fair to cancel the contracts of allunion contractors and give them to nonunion contractors.At the request of Spitale, McCarthy showed Boyd a list of"fair" plumbers. Boyd looked it over, recognized somecontractors on it as having submitted bids, so he told theagents who they were and the amount of their bids, and alsostated that several on the list had refused to bid. McCarthyand Hagberg then left the room, and Spitale told Boyd animpasse had been reached, and suggested that he go homeand "sleep on it," and check with Meyer about proof ofpayment of the prevailing wage, and give McCarthy theinformation. Boyd suggested that McCarthy should also"sleep on it" and maybe Spitale could prevail on him toremove the pickets. Spitale said he would call Boyd in a fewdays about it. On the way out of the meeting, Boyd metMendelsohn, told him about the discussion, and suggesteditwould be better for him to call McCarthy. MendelsohnSpitale had advised Boyd on October 22 that Hobbs was a "fair" or unioncontractor, it is a fair inference that his employees refused to cross thepicket line of Plumbers 307 as soon as it was set up. It is a well-known factof industrial life, recognized by the courts, that one of the main purposesand usual effect of a picket line set up by one labor organization is toinduce members of other labor organizations to honor it by not crossing it,which in most instances results in a refusal of members of the latter unionstowork for their employers behind the picket line. SeeI.B.E. W. Local 501v.N.L.R.R.,341U.S. 694,703,704;U.M.W. District 12 (Truax-Traer CoalCo., Inc.),177 NLRB No. 27.6 1 infer that A & W was a "fair" or union contractor with unionemployees, from Spitale's remarks about him to Boyd as found above. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid he would. About 4 days later, Spitale called Boyd tofind out what had happened, and Boyd replied that noprogress had been made, that he had not called McCarthy,but hadgone to seethe National Labor Relations Board.7On December 9, 1969, after a hearing in the local UnitedStatesDistrictCourt in which General Counsel of theBoard failed to secure a preliminary injunction on apetitionagainstRespondents under Section 100) of the Act,Boyd sent telegrams to Respondents advising them that asofDecember 3, Meyer no longer had a contract at thejobsite.Upon receipt of the telegram Plumbers 307removed the picket line the same day. Boyd had begunnegotiationswith another plumbing contractor on Decem-ber 3, but did notsigna contract with him until January 3,1970.IV.ARGUMENTS OF PARTIES, AND FINAL FINDINGSAND CONCLUSIONS THEREONGeneral Counsel argues in the main that the picketing byPlumbers 307 and the actions of all Respondents at theNovember 5 meeting amounted to unlawful pressure onneutral employers, obviously Vail, with the illegal object offorcing Vail to cease doing business with Meyer, a primaryemployer with whom Plumbers 307 had a labor dispute.Respondents reply that the picketing of Plumbers 307 wasat all timeslegal "area standards" picketing designed solelytopublicizeMeyer's continued failure to meet areastandards in wages and working conditions, in termspreviously approved by the Board in two cases involvingthisRespondent, one of them also involving Meyer."Respondents also rely on a complete absence of actualcoercion of employees of neutral employers at the jobsite,and an alleged absence of any action or remarks by any ofRespondents on November 5 or any other time indicating adesire toeliminateMeyer from the jobsite, or which mightbe construed to convert legal "area standards" picketingintoillegalconduct later.If I accept the premise, as General Counsel seems to, thatthe picketsigns andhandbills were a mechanical indicationof legal "area standards" picketing, it is settled that this isonly onecircumstanceto be considered, and that thelegality or illegality of the picketing and its object must befound from consideration of the existence (or absence) ofprior and later facts and circumstances .9 Various actionsrThe factsas to theNovember 5 conference are found from acomposite of credible testimony of Boyd, Spttale, McCarthy, Mendelsohn,and Hagberg I do not credit the formal denials by the union agents of anymention of cancellation of the Meyer contract,because of Spitale's andMcCarthy's admissionthat if Meyer was "off the job," the picketing wouldstop, which is tantamount to saying that if his contract were cancelled, thepickets would be removed Hagberg also admitted he and the other agentsmay have mentioned the Meyer contract, besides Boyd, although heprofesses not to recall the details of this, I also note that, in their carefullyworded, but at times self-contradictory versions of the meeting,none of theagents, particularly Spitale, clearly stated that they offered the requestforproof from Meyer of payment of the prevailing wage as the only, or sole,means to remove the pickets, but only as one way to do it, and I must inferthat they made even this suggestion with "tongue in cheek," so to speak,knowing from the continuing labor dispute between Plumbers 307 andMeyer that Boyd could never get Meyer to increase his wage scale orworking conditions to meet the union scale or standards I believe thissolution was stated only for the purpose of giving a semblance of legality tothe picketing as "area standards" picketing and by appearing to conformtheir stated desires to the wording of the picket signs and the handbills, andand remarks of Respondents' agents before and after thepicketing started strongly impel the conclusion that the realobjective of Respondentsat all timeswas to force Vail tocease doing business with Meyer so that he would cancelhis plumbing contract and award that work to a "fair" orunion plumberAt the outset, Respondents admit that Plumber 307 had along running labor dispute with Meyer because thatemployer was not unionized and did not pay the prevailingunion wages nor conform to the union working conditionsin thearea, asestablished by contracts between employersand building trades unions affiliated with the Council. Seefootnote 3, and cases cited in footnote 8 above. It is alsoclear from the actions of Spitale before work started at thejobsite that the council, acting for its member unionsincluding Plumbers 307 and Electrical Workers 697, wasvigilant to police all new construction projects in the area tomake sure that only union contractors adhenng to areastandardswere employed thereon. Thus, when Spitalelearned from his regular perusal of construction industryreports about the Vail project, he indicated to Boyd that hehoped all work on the job would be performed by workersaffiliatedwith the local building trades unions, expressedapproval of two of Vail's subcontractors as "fair" orunionized contractors, but disapproved of Meyer who wasnot, and offeredto "assist" Vail by giving Boyd lists ofunion contractors for plumbing and four other types ofwork involved at the jobsite.t° McCarthy admitted hebegan the picketing as soon as he saw Meyer equipmentand workmen at the jobsite, because union plumbers wereworking in the area on a project across the street; as he doesnot claim that any of these plumbers had any connectionwith the Vail project, this reason does not make sense,except to support an inference that his real desire was toprevent payment by a nonunion contractor (with whom hisunion was feuding) of wages lower than union wages at asite in the area adjacent to a project where hismemberswere working; and since he and Spitale also admitted theynever tried to talk to Meyer before or after the picketingbegan in an effort to find out what his current wage scalewas or to get him to pay the prevailingunion scale,ii it is afair inferencethatMcCarthyat all timeswas trying toprevent a breach of the prevailing union working standards,not by appeals to the public or negotiation with Meyer, butby getting Meyer off the Vail job. This objective becomesthus to hide the real purposeof the picketing, i e , to oust from a job whichwas otherwise staffed byunion workmen a single contractor who wasnonunion"Plumbers Local Union 307 (MeyerPlumbing),146NLRB888, andPlumbers Local Union 307 (Zimmerman Plumbing & Heating),149 NLRB1361qLocalNo 4, Hoisting and PortableEngineers,etc(0DiMascioConstructionCorp),167NLRB No 123,NLRB v Local 25, IBEW(Emmett Electric Co),383 F 2d 449 (C A 2)10Spitale admitted he knew Meyer did not payunion wagesfrom pastexperience with Meyer,and information gathered from formeremployeesof Meyer who had joined Plumbers 307 McCarthy's knowledge thatMeyerwas nonunioncame from the same source Spitale also admitted hisovertures to Boyd werein course of his normal duties as a council officerto keep trackof new construction in the area and offer his "services" tocontractors, particularlythose new in the area, in the procurement ofsubcontractors who pay theprevailing,or union wages11Both officials admittedtheir last information on the subject wasreceived from former Meyer employeesaboutJuly. 1969 LOCAL307, PLUMBERS657clearer from the remarks of Hagberg, Spitale, andMcCarthy at the November 5 meeting when they bluntlysuggested to and then told Boyd that the only solution tothe picketing problem was to cancel Meyer's contract andgive the remainder of that work to a "fair" or unionplumber. The clinching proof of this objectivelies in thefact that McCarthy removed the picket line as soon as hereceived a mere telegram from Vail stating that Meyer wasoff the job, without making any attempt to find out fromVail of elsewhere who the new plumbing contractor was, orwhether he was a "fair" contractor; this supports theinference that the main objective all along was to get thenonunion Meyer off the job so that Vail would have noalternative but to turn to a union plumber; the maintenanceof area standards was at most an incidental result whichRespondents clearly expected to flow from the eliminationof Meyer.While I have found, contrary to Boyd's testimony, thatthe three business agents did point at the November 5meeting to the procurement of proof of Meyer's payment ofthe prevailing wage as an alternate means of removing thepicket line, I have also noted the almost parrot-likesimilarity of their versions of this portion of themeeting, incontrastwith their vagueness about the discussions onprevailing wages, Vail's business, and other topics on whichBoyd testified clearly and impressively, which supports theconclusion that their offer of the alternate solution was notbona fide, but made with "tongue in cheek," so to speak, asan obvious attempt to clothe the picketing, signs, andhandbills with an appearance of legality, although theyknew Plumbers 307 had been unable to force Meyer tobecome "union" apparently since as early as 1963 (seedecision in 146 NLRB 888, issued April 1964), and hencethey must have known that Boyd had no means, legal orotherwise, or chance to force Meyer under his subcontractto conform to the higher union wage standards In addition,the admitted failure of Spitale or McCarthy to contactMeyer, the primary employer, about his known failure tomeetarea standards is another strong indication thatRespondents' claimed objective of preserving area stand-ards was amerepretext.Local 480, IBEW (Gulf CoastBuilding and Supply Company, Inc.),172 NLRB No. 64;Local 4, Hoisting, etc. (0 DiMascio Construction Corp.),supra.For these reasons, I conclude that Respondents' mainobjective was to force Vail to cancel the Meyer contract,thereby requiring it to cease doing business with Meyer, anobjective proscribed by Section 8(b)(4) of the Act, and thatthe existence of a secondary legal objective, such aspreservation of area standards, did not serve to absolvethem from the consequences of having an illegal objective.N L R B v. Local 25, IBEW (Emmett Electric Co ), 383F.2d449, 453 (C A. 2)As agents of the three Respondents in concert told Boydthat the only solution to the picketing problem was tocancelMeyer's contract and replace him with a "union"plumber, a proscribed objective, their remarks constitutedthreats, restraints and coercion within the meaning ofSection 8(b)(4)(n) of the Act, for the plain implication oftheir remarks was that the picketing would continue andVailwould suffer economic loss through failure ofunionized employees of other subcontractors to workduring the picketing,unlessMeyer wereeliminated fromthe job.LocalUnionNo. 11, IBEW (L. G ElectricalContractors, Inc.),154 NLRB 766;United Association ofJourneymen, etc., Local 32 (A & B Plumbing, Inc.),171NLRB No. 66.Ialso find and conclude that the picketing by Plumbers307 for the proscribed objective aforesaid was wellcalculated to, and in fact did, induce employees of neutralemployers to withhold their services, within the meaning ofSection 8(b)(4)(i) of the Act, as well as threatening, coercingand restraining Vail and other neutral employers within themeaning of Section 8(b)(4)(ii) of the Act. On the latteraspect, it is clear from testimony of Boyd and admissions ofHagberg and Mendelsohn that the picketing, followed bythe coercive remarks of the three business agents onNovember 5, caused Boyd to cancel the Meyer contract,and also caused A & W, another neutral employer whoseemployees were members of Electrical Workers 697, tocontactMendelsohn and Hagberg and cause the latter toinitiatethediscussions andmeeting between Spitale,McCarthy, and Hagberg and Boyd, as found above,because A & W wanted a solution found to remove thepicket line so that its employees would work. L. G.Electrical Contractors, Inc., supra; Plumbers & SteamfittersLocal No. 364, et als. (Ralph Duris Plumbing),159 NLRB563.Ialso find and conclude that the three Respondents actedin concert in pursuing the proscribed objective aforesaid,from the time of the joint suggestions of their agents toBoyd on November 5 about elimination of Meyer in orderto remove the picket line, which amounted to an adoptionof the picketing of Plumbers 307 by the other Respondents,and an approval of continuance thereof unless Meyer wascancelled out. Hence,it isclear that all Respondents arejointly and severally liable from and after November 5,1969, for the unlawful picketing and other conduct foundabove for a proscribed objective, which violated the Act tothe extent found above.12In summary, I conclude on all the above facts andcircumstances and the applicable law, that (1) by picketingthe Vail jobsite from October 23, 1969, onward, Respon-dent Plumbers 307 engaged in, and induced and encour-aged employees of Hobbs, A & W, and other personsengaged in commerce or in an industry affecting commerceto engage in strikes or refusals in the course of theiremployment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials,or commodities, or to perform any services, (2) thatElectricalWorkers 697 and the Council engaged in thesame conduct from November 5, 1969, onward by adoptingthe picketing of Plumbers 307, and by said picketing andother conduct found above Plumbers 307, ElectricalWorkers 697, and the Council, and each of them havethreatened, coerced, and restrained Vail and other personsengaged in commerce or in an industry affecting com-merce, all with an object of forcing and requiring Vail and12 In reaching the above findings of fact and conclusions of law, I havewithout meritcarefully considered other arguments made by Respondents, and find them 658DECISIONSOF NATIONALLABOR RELATIONS BOARDother persons to cease using, handling, transporting orotherwise dealing in the products of, or to cease doingbusiness with Meyer. By such picketing and other conductdescribed above, for the objective aforesaid which isproscribed by Section 8(b)(4) of the Act, RespondentPlumbers 307 has engaged from October 23, 1969 onwardin unfair labor practices affecting commerce within themeaning of Section 8(b)(4)(i)(B) of the Act, RespondentsElectricalWorkers 697 and the Council have done the samefrom and after November 5, 1969, and all Respondentshave engaged in unfair labor practices affecting commercewithin the meaning of Section 8(b)(4)(n)(B) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in Section III,above, occurring in connection with the operations of Vailand Meyer described in Section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of Section 8(b)(4)(i) and (u)(B)of the Act, I shall recommend that they cease and desistfrom such practices, and take certain affirmative actionsdesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Vail,Meyer, and Hobbs are employers engaged incommerce or in industries affecting commerce within themeaning of Section 2(6) and (7) and Section 8(b)(4)(i) and(n)(B) of the Act.2.Each of Respondents is a labor organization withinthe meaning of Section 2(5) of the Act.3.By engaging in, and inducing and encouragingemployees of Hobbs, A & W, and other persons engaged incommerce or in industries affecting commerce, to engagein, strikes or refusals in the course of their employment touse, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, orto perform any services, with the object set forth above,Respondents and each of them have engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(b)(4)(i)(B) and 2(6) and (7) of the Act.4.By threatening, coercing, and restraining Vail andother persons engaged in commerce or in industriesaffecting commerce by means of picketing and otherconduct found above, all with the object set forth above,Respondents and each of them have engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(b)(4)(u)(B) and 2(6) and (7) of the Act.13 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the,findings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Sec 102 48 of the Rules and Regulations, be adoptedby the Board and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes In the eventOn thebasis of the foregoing findings of fact andconclusions of law,and the entire record in the case, Iherebyissue the following:RECOMMENDED ORDERThe Respondents, Local 307, Plumbers, United Associa-tion of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada(AFL-CIO), Local 697, International Brotherhood ofElectricalWorkers, and Northwestern Indiana Buildingand Construction Trades Council, and their respectiveofficers, representatives, agents, successors, and assigns,jointly and severally, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging anyemployees of Hobbs Concrete Construction Company,Inc.,A & W Electrical Service, Inc., or any other personengaged in commerce or in an industry affecting commerceto engage in, strikes, or refusals in the course of theiremployment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials,or commodities, or to perform any services, and fromthreatening, coercing, or restraining Vail Rubber ProductsCorporation or any other person engaged in commerce orin an industry affecting commerce, where in either case anobject thereof is to force or require Vail Rubber ProductsCorporation or any other person to cease using, handling,transporting, or otherwise dealing in the products of, or tocease doing business with, Meyer Plumbing, Inc.2.Take the following affirmative action which is herebyfound necessary to effectuate the policies of the Act:(a)Post at their respective offices and meeting hallscopies of the attached notices marked "Appendix A,""Appendix B," or "Appendix C," as applicable.13 Copies ofsaid notices, on forms provided by the Regional DirectorforRegion 13, after being duly signed by authorizedrepresentatives of Respondents, shall be posted by each ofsaid Respondents immediately upon receipt thereof, and bemaintained by each for 60 consecutive days thereafter, inconspicuous places, including all places where notices to itsmembers are customarily posted. Reasonable steps shall betaken by Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(b) Promptly after receipt of copies of said notices fromsaidRegional Director, return to him signed copies forposting by Vail Rubber Products Corporation, HobbsConcreteConstructionCompany, Inc., and A & WElectrical Service, Inc., if they be willing, at their places ofbusiness, including the Vail jobsite at 6944 Parrish,Hammond, Indiana, and all other,lobsites at which any ofsaid employers may be working within the territorialjurisdiction claimed by said Respondents and each of them,and all places where notices to employees of said employersare customarily posted.(c)Notify the Regional Director for Region 13, inthat the Board's Order is enforced by a Judgment of a United States CourtofAppeals, the words inthe notice reading"Posted by Order of theNationalLabor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National LaborRelations Board " LOCAL307, PLUMBERS659writing,within 20 days from the date of receipt of thisDecision, what steps have been taken by Respondents tocomply herewith.1414 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas takento comply herewith "APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby advise all members of Local 307, Plumbers,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United Statesand Canada (AFL-CIO), and Vail Rubber ProductsCorporation,Hobbs Concrete Construction Company,Inc.,andA & W Electrical Service, Inc., and theiremployees, that:WE WILL NOT engage in, or induce, or encourageemployees of Hobbs Concrete Construction Company,Inc.,A & W Electrical Service, Inc., or any other personengaged in commerce or in an industry affectingcommerce to engage in, strikes or refusals in the courseof their employment to use, manufacture, process,transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform anyservices,andWE WILL NOT threaten, coerce, orrestrain Vail Rubber Products Corporation or any otherperson engaged in commerce or in an industry affectingcommerce, where in either case an object of suchconduct is to force or require Vail Rubber ProductsCorporation or any other person to cease using,handling, transporting, or otherwise dealing in theproducts of, or to cease doing business with, MeyerPlumbing, Inc.LOCAL 307, PLUMBERS,UNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES ANDCANADA (AFL-CIO)(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 881U.S. Courthouse and Federal Office Building, 219 SouthDearborn Street,Chicago, Illinois 60604,Telephone312-353-7572APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby advise all members of Local 697, InternationalBrotherhood of ElectricalWorkers and Vail RubberProductsCorporation,Hobbs Concrete ConstructionCompany, Inc. and A & W Electrical Service, Inc., andtheir employees, that:WE WILL NOT engage in, or induce, or encourageemployees of Hobbs Concrete Construction Company,Inc.,A & W Electrical Service, Inc., or any other personengaged in commerce or in an industry affectingcommerce to engage in, strikes or refusals in the courseof their employment to use, manufacture, process,transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform anyservices,andWE WILL NOT threaten, coerce, orrestrain Vail Rubber Products Corporation or any otherperson engaged in commerce or in an industry affectingcommerce, where in either case an object of suchconduct is to force or require Vail Rubber ProductsCorporation or any other person to cease using,handling, transporting, or otherwise dealing in theproducts of, or to cease doing business with, MeyerPlumbing, Inc.LOCAL 697, INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board'sOffice, 881U.S. Courthouse and Federal Office Building, 219 SouthDearborn Street,Chicago, Illinois 60604,Telephone312-353-7572.APPENDIX CNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby advise all members of Northwestern IndianaBuilding and Construction Trades Council, AFL-CIO, andVailRubber Products Corporation, Hobbs ConcreteConstruction Company, Inc. and A & W Electrical Service,Inc, and their employees, that:WE WILL NOT engage in, or induce, or encourageemployees of Hobbs Concrete Construction Company, 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc, A & W Electrical Service,Inc, or any other personengaged in commerce or in an industry affectingcommerce to engage in, strikes or refusals in the courseof their employment to use,manufacture,process,transport,or otherwise handle or work on any goods,articles,materials,or commodities,or to perform anyservices,andWE WILL NOT threaten,coerce, orrestrain Vail Rubber Products Corporation or any otherperson engaged in commerce or in an industry affectingcommerce,where in either case an object of suchconduct is to force or require Vail Rubber ProductsCorporation or any other person to cease using,handling,transporting,or otherwise dealing in theproducts of, or to cease doing business with, MeyerPlumbing, IncNORTHWESTERN INDIANABUILDING ANDCONSTRUCTION TRADESCOUNCIL, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This isan official notice and must notbe defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterialAny questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice, 881U S Courthouseand Federal Office Building, 219 SouthDearborn Street,Chicago,Illinois60604,Telephone312-353-7572APPENDIX DThe peaceful patrolling is being doneby Plumbers LocalUnion No 307 of the AFL-CIO As aunion we are, ofcourse,pro-union but this is not why we are picketingTrue,we always like to see members of the union employednot only because they are our members,but also becausewe know that as the result of their intense training andexperience and the completion of a five-year apprenticeshipprogram these men are qualified to give the finest serviceand perform work with the expert craftsmanship whichthey have learned But we have an additional interest in ourareaWe believe it is our obligation along with other residentsof the area to maintain a certain standard of living A standardof living comes from wages and conditions and we believe thewages and conditions which permit the maintenance of ourstandard of living and yourstandardare those which prevail inthe general areaOnce these wages and conditions whichprevail are reduced this means that the standard of living isreduced and it is not only reduced for the mechanic but it isreduced in the entire community as well because themerchant,the professional man and anyone who business isdependent upon the prevailing wage of the mechanic is hurtwhen prevailing wages are not met And,this is why we arepatrollingMeyersPlumbing,Inc is not meeting prevailingwagesand conditions and this, in our opinion,represents athreat to the entire communityThisnotice is addressed only to the public It is notaddressed to any employers or to any employees There isno intent or attempt to induce or encourage employees ofany employer,or any person to engage in a refusal to work,transport,or otherwise handle or work on any goods,materials and so onNo one is requested to ceaseperforming any services No one is requested to cease doingbusiness with any one person There is no intent to haveany particular work assigned to anyone,nor is there anintent to seek recognition or start bargainingWe believe that the people in this area should be familiarwith what is going on and that is the sole purpose of patrollingPlumbersLocal Union No 307Affiliated withA F L -C 10